Citation Nr: 0907276	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
as dysphagia (claimed as a throat problem).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to January 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2007.


FINDING OF FACT

The Veteran's dysphagia and difficulty swallowing is not a 
disability but a symptom and not underlying continuing 
disability has been demonstrated or identified that causes 
the complained of symptom.


CONCLUSION OF LAW

A chronic disability manifested by dysphagia and difficulty 
swallowing was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in September 2003 and December 2007 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The Veteran contends that he has dyphagia and throat problems 
including swallowing food, which is related to his active 
service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service treatment records indicated complaints of having a 
hard time swallowing, as well as treatment for reflux, and 
dysphagia.  A November 1982 treatment statement indicated 
treatment for acute gastroenteritis.  Treatment records also 
included complaints of difficulty swallowing.  A November 
consultation report noted a history of persistent dysphagia 
mainly to solid foods with no GERD symptoms or abdominal 
pain.  A diagnosis of dysphagia was provided.  A March 1996 
record noted a history of dysphagia.  Similarly, a March 1998 
record indicated a history of trouble swallowing off and on 
about five years.  Again a diagnosis of dysphagia was 
provided.  A March 1999 record indicated complaints of 
feeling like the food was sticking in his throat.  A 
diagnosis of esophageal motility disorder was provided.  A 
January 2001 record noted a 10 year history of occasionally 
feeling like something was stuck in his throat.  The Veteran 
complained that the feeling occurred inconsistently after 
eating solids.  He denied changes in weight, reflux, burning 
or change in bowels.  An assessment of dysphagia was 
provided.  A March 2001 follow-up record indicated that 
dysphagia had resolved with medication.  

A September 2004 Areomedical summary indicated that the 
Veteran visited a flight surgeon for symptoms of dysphagia 
for the past four years.  The examiner noted that a work up 
including an endoscopy done three years prior was negative.  
Additionally, the examiner noted that a complete evaluation 
done in March 1998 noted no anatomic or functional esophageal 
motility disorder or other gastro esophageal pathology.  
After examination, the physician provided a diagnosis of 
reflux esophagitis, controlled with Priolosec.  However, 
multiple periodic examinations revealed a normal throat.  

The Veteran was afforded a general VA examination in June 
2003.  The examiner stated that the Veteran had a normal 
physical examination.  

The Veteran was also afforded a VA examination to address his 
throat problem in June 2003.  The examiner noted that since 
1991, the Veteran had two barium swallows that were negative, 
as well as an upper endoscopy that was also normal.  There 
was no history of weight loss, pyrosis, or heartburn.  The 
Veteran also denied nausea, vomiting, hematemesis or melena.  
He was currently taking Prilosec.  After physical 
examination, the examiner provided a diagnosis of a history 
of dysphagia related to anxiety or unknown origin.  The 
examiner also noted that all work ups done during active 
service were negative, including a motility study.  

The Veteran was afforded a second VA examination of the 
throat in September 2008.  The examiner reviewed the claims 
file and noted that service treatment records reflected 
esophageal motility studies, and swallowing studies, but 
neither disclosed any abnormality.  It was noted, however, 
that the studies were preformed while the Veteran was not 
experiencing symptoms.  The Veteran currently complained of 
occasional problems with swallowing food, sometimes so severe 
that he could not swallow at all.  He reported that he 
generally experienced his symptoms at times when he felt 
anxious.  The Veteran reported recently being prescribed a 
proton pump inhibitor for therapy that has minimized the 
occurrence of the symptoms.  Examination revealed a normal 
mental status.  Cranial nerve and trigeminal motor and 
sensory functions were normal.  Uvula was midline and 
elevated appropriately, tongue had no atrophy and 
sternomastoid and upper trapezius muscles were normal in 
strength.  The examiner provided a diagnosis of esophageal 
spasm and noted that there was no support for the Veteran's 
symptom as being a product of an anxiety reaction.

While the Veteran currently complains of occasional symptoms 
of dysphagia or difficulty in swallowing solid foods, under 
applicable regulation, the term "disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).   

The Board notes that dysphagia is a symptom of many 
underlying disabilities ranging from GERD to some psychiatric 
disorders.  However, multiple tests and examinations have not 
found an underlying pathology for the Veteran's dysphagia.  
Barium swallows, endoscopy, and motility studies performed 
during the Veteran's service were negative to any throat or 
esophageal disorder.  Numerous periodic service examinations 
also noted a normal throat.  Additionally, both the June 2003 
and September 2008 VA examinations did not find any 
abnormalities of the throat, esophagus, nervous system, or 
any other disorder.  Moreover, the September 2008 VA examiner 
stated that there was no support that the Veteran's symptom 
of dysphagia was the product of an anxiety reaction.  Thus, 
dysphagia presents no actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, as dysphagia alone is not a "disability" for VA 
compensation benefits purposes.  Accordingly, entitlement to 
service connection is denied.  The law here is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
need not determine the relationship of the Veteran's 
dysphagia to service.
 
In reaching the above conclusions, the Board has considered 
the doctrine of reasonable doubt; however, since the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a disorder manifested by dysphagia 
(also claimed as a throat problem) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


